         Case:19-02139-EAG13   Doc#:13 13Filed:06/18/19
                      STANDING CHAPTER                   Entered:06/18/19
                                          TRUSTEE ALEJANDRO                12:20:24
                                                               OLIVERAS RIVERA                                      Desc: Main
                                       Document
                                    REPORT          Page
                                             OF ACTION    1 of 4
                                                        TAKEN
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                 33,441
FREDDIE LUIS ALICEA RAMOS                                               Case No.   19-02139-EAG
                                                        Chapter 13      Attorney Name:     ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                           Date & Time:          6/13/2019 1:00:00PM
Debtor                       [ ]Present            [X] Absent
                                                                           []R          [X] NR     LV:   0.00
Joint Debtor                 [ ]Present            [ ] Absent
                                                                           [ ] This is debtor(s) 0 Bankruptcy filing.
Attorney for Debtor          [X] Present           [ ] Absent
                                                                           Creditors:
[ ] Prose

[X] Appearing:       Ada N Henriquez
                                                                           Banco Popular de P.R. by Mr. Miguel Rivera



II. Oath Administered
            [ ] Yes                   [X] No




III. Plan

Date:       04/17/2019             Base:       $48,000.00   Payments 0 made out of due.

Confirmation Hearing Date:            9/19/2019 9:30:00AM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $3,000.00     - $500.00       = $2,500.00

IV. Status of Meeting

[ ] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[X] Continued

Continued Date:          7/18/2019 1:00:00PM

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:19-02139-EAG13   Doc#:13 13Filed:06/18/19
                      STANDING CHAPTER                   Entered:06/18/19
                                          TRUSTEE ALEJANDRO                12:20:24
                                                               OLIVERAS RIVERA                                   Desc: Main
                                       Document
                                    REPORT          Page
                                             OF ACTION    2 of 4
                                                        TAKEN
                                                MEETING OF CREDITORS
In re:
                                                                                                                              33,441
FREDDIE LUIS ALICEA RAMOS                                          Case No.    19-02139-EAG
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             33,441   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [ ] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
         Case:19-02139-EAG13   Doc#:13 13Filed:06/18/19
                      STANDING CHAPTER                   Entered:06/18/19
                                          TRUSTEE ALEJANDRO                12:20:24
                                                               OLIVERAS RIVERA                                Desc: Main
                                       Document
                                    REPORT          Page
                                             OF ACTION    3 of 4
                                                        TAKEN
                                                   MEETING OF CREDITORS
In re:
                                                                                                                           33,441
FREDDIE LUIS ALICEA RAMOS                                             Case No.   19-02139-EAG
                                                     Chapter 13       Attorney Name:     ROBERTO FIGUEROA CARRASQUILLO*

                                                   Trustee's objection to confirmation

                                                     [ ] Objection to Confirmation
                                                     [ ] Oral objection by creditor

ACP: 3

Household size: 1



On 05.27.2019 debtor filed Motion to inform requesting appointment of Guardian ad Litem, dkt. No. 10 that has not

been adjudicated yet. Debtor absent from today's meeting.



I leave the below points that we found from a review of the case, so they may be addressed for the next meeting

date.



Debtor has failed to commence the plan payments as required by 11 USC 1326(a)(1).



FEASIBILITY, 11 USC §1325 (a)(6):

a. Debtor has 3 vehicles, however, he only discloses transportation expenses for 85.00 monthly and no registration or

maintenance fees have been listed.



b. Debtor has failed to commence the plan payments as required by 11 USC 1326(a)(1). His total scheduled income

is $1,141.00 where $800 are from family support. Debtor is unemployed and pensioned with just $341.00. Plan

payment is $800.00. He only has $341 to cover his expenses, where in Schedule J that is what he discloses. This

figure is ridiculously small.



c. Plan is to pay IRS $48,000 debt: what were you working at to accumulate this debt?



FAILS LIQUIDATION VALUE TEST, §1325(a)(4):

Trustee will file an objection to exemption since debtor claims 2 vehicles under PRLA 4(a).



OTHER:

a. Provide retirement pay stub.

b. Provide evidence of family support of $800.00 monthly.

The following party(ies) object(s) confirmation:
         Case:19-02139-EAG13   Doc#:13 13Filed:06/18/19
                      STANDING CHAPTER                   Entered:06/18/19
                                          TRUSTEE ALEJANDRO                12:20:24
                                                               OLIVERAS RIVERA             Desc: Main
                                       Document
                                    REPORT          Page
                                             OF ACTION    4 of 4
                                                        TAKEN
                                        MEETING OF CREDITORS
In re:
                                                                                                         33,441
FREDDIE LUIS ALICEA RAMOS                             Case No.   19-02139-EAG
                                         Chapter 13   Attorney Name:   ROBERTO FIGUEROA CARRASQUILLO*

         s/Alejandro Oliveras                                                   Date:   06/13/2019

         Trustee/Presiding Officer                                                            (Rev. 05/13)
